This is an appeal from an order of filiation made in Clinton County, New York, Children’s Court, deciding that defendant is the father of a child born out of wedlock to complainant and that he is liable for the support, maintenance and education of said child. The order also directs the payment of confinement expenses and weekly payments until the child becomes sixteen years of age. The evidence in the record is sufficient to support the order, which is unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Halpern, Imrie and Zeller, JJ.